DETAILED ACTION
Non-Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1-3 are pending before the Office.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a camera which records food images when activated.  The camera is activated to record food images when data from the chewing sensor indicates that the person is eating.  It is unclear what structure activates the camera however (i.e. is the camera programmed to activate upon receiving data from the chewing sensor or is there separate 
Claims 1-3 also recite the limitation “smart” in reference to the eyewear and watch/band of claims 1-3.  It is unclear what the scope of “smart” is in the claim.  A review of Wikipedia indicates that smart devices are electronic devices that are generally connected to other devices or networks via wireless protocols and that can operate to some extent interactively and autonomously.  The Office used this interpretation.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Fernstrom et al. (US 2009/0012433) in view of Naghavi et al. (US 2012/0178065).
Regarding claim 1, Fernstrom et al. disclose a smart device (see 112 issue above regarding the limitation “smart”; the device includes communication subsystem for connecting to the internet; the device as discussed below has some autonomous functions such as automatic activation of a camera) for measuring food consumption comprising: 
a device worn by a person (see necklace device in Fig. 4 is shown worn around the neck of a person in Fig. 5); 
a camera on the device which records food images when activated (claim 5 – “The device of claim 2, in which swallowing and respiratory activities detected by the device are used as control signals to turn-on and turn-off the video camera); and 
a sensor on the device which detects when the person eats ([0051] reference to sensors on the system for detecting swallowing which may include microphone for detecting swallowing sounds, optical sensor for detecting skin movement related to swallowing), wherein the camera is activated to record food images when data from the sensor indicates that the person is eating (see [0051] where the swallowing sensors are used to activate a camera).  
Fernstrom et al. do not disclose the device is an eyewear device (a necklace embodiment is disclosed; the camera and chewing sensors are included on the necklace).  However, food intake monitoring devices incorporated into eyewear was known at the time of the filing of the invention.  Naghavi et al. teach a device for monitoring a weight loss program (see Abstract).   Naghavi et al. disclose an embodiment that comprises an eye-wear device that includes a sensor for detecting food intake (see [0022] and Fig. 1).  Naghavi et al. also teach the placement of the camera and chewing sensor on the eyewear frame as claimed based on the same cited sections.  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Fernstrom .  
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernstrom et al. (US 2009/0012433) in view of Bhardwaj et al. (US 2014/0052567) and Applicant’s specification.  Fernstrom et al. disclose a smart device for measuring food consumption (see 112 issue above regarding the limitation “smart”; the device includes communication subsystem for connecting to the internet; the device as discussed below has some autonomous functions such as automatic activation of a camera) comprising: 
a smart device worn by a person (see necklace device in Fig. 4 is shown worn around the neck of a person in Fig. 5); 
a motion sensor on the device ([0063] – “While the microphone was sensitive to the acoustic emission during swallow and respiration, the accelerometer seemed to be more responsive to the organ motion associated with these activities” – thus two sensors can be used to monitor swallowing where swallowing was interpreted to reflect eating); 
a camera on the device, wherein the camera is activated to record food images when data from the motion sensor indicates that the person is eating (see [0051] where the swallowing sensors are used to activate a camera); and 
structures which analyzes the molecular and/or nutritional composition of food ([0009] state that the device can measure food intake to track nutritional balance; see also end of [0021] where a computer determines nutritional information from food based on the camera images).
Fernstrom do not disclose that the smart device is a smart watch or wrist band.  However, Bhardwaj et al. teaches wearable sensors (see Abstract).  One embodiment includes a watch/armband 
Fernstrom do not disclose that the structure for determining the molecular and/or nutritional composition of food is a spectroscopic sensor however.  Applicant’s own specification describes one such known device on page 4 of the originally filed specification (see third paragraph reference to Muthukumar).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to substitute the nutritional information determination computer in Fernstrom with the spectroscopic sensor disclosed in Applicant’s specification because it would permit a compact portable version of the system (Fernstrom’s requires a separate computer system for the analysis).
 Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fernstrom et al. (US 2009/0012433) in view of Naghavi et al. (US 2012/0178065) and Bhardwaj et al. (US 2014/0052567).  Claim 3 was interpreted as claim 1 with the inclusion of smart watch/band of claim 2 acting as a secondary method of recording food images.  Thus claim 3 is rejected using the same arguments for modifying Fernstrom in view of the eyewear of Naghavi as in claim 1 (see above).  Fernstrom does not disclose a second camera mounted on a separate structure for recording food intake also, but does disclose that the video camera must be suitably placed on a subject to show food consumption ([0022]) and that while the primary embodiment shows a camera mounted around the neck, Fernstrom et al. also disclose that the camera may be located in a variety of places on the subject ([0079]).  Bhardwaj et al. teach a watch/band structure for detecting eating for tracking food intake (see last sentence of [0075]).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Fernstrom et al. to include an additional watch/band structure with a .  

Conclusion
	Claims 1-3 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/               Examiner, Art Unit 3791                                                                                                                                                                                         
/JACQUELINE CHENG/               Supervisory Patent Examiner, Art Unit 3791